UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-1067



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,
          versus


JOHN L. SASSCER,

                                             Defendant - Appellant,
          and


MABEL G. SASSCER,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-97-3026-Y)


Submitted:   April 27, 2001                    Decided:   May 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


John L. Sasscer, Appellant Pro Se. John A. Nolet, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Lynne Ann Battaglia,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John L. Sasscer appeals from the district court’s order grant-

ing summary judgment to the United States with respect to his 1978-

1981 and 1983-1989 federal income tax liability.   Because the gov-

ernment’s action with respect to Sasscer’s 1976 and 1977 tax

liability is still pending in the district court, we dismiss the

appeal for lack of jurisdiction. This court may exercise jurisdic-

tion only over final orders, 28 U.S.C. § 1291 (1994), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).   The order here appealed is neither a final order nor

an appealable interlocutory or collateral order.

     We deny Sasscer’s motion for summary judgment and dismiss the

appeal as interlocutory.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                         DISMISSED




                                 2